Case
 Case1-17-01005-ess
      1-17-01005-ess Doc
                      Doc245-20 Filed12/08/17
                          45-2 Filed  07/13/20 Entered
                                                Entered12/08/17
                                                        07/13/2019:33:51
                                                                 14:41:38




                           Exhibit 1
                 Case
                  Case1-17-01005-ess
                       1-17-01005-ess Doc
                                       Doc245-20 Filed12/08/17
                                           45-2 Filed  07/13/20 Entered
                                                                 Entered12/08/17
                                                                         07/13/2019:33:51
                                                                                  14:41:38

which events is a new “Repayment Date”). As of any Repayment Date, my Monthly                         K. INFORMATION:
Payment Amount will be recalculated. My new Monthly Payment Amount will be                            1. I must update any and all information related to this Credit Agreement or my loan
disclosed to me by the servicer. The new Monthly Payment Amount will equal the                        application whenever you ask me to do so.
amount necessary to pay in full, over the number of months remaining in the                           2. I authorize you from time to time to request and receive from others credit related
Repayment Period, the amount I owe in equal monthly installments of principal and                     information about me (and about my spouse if I live in a community property state).
interest at the Variable Rate in effect at the time of the calculation. I understand that             3. CREDIT BUREAU REPORTING
this may result in a reduction or increase in my monthly payment as calculated as of                    You may report information about my account to credit bureaus. Late
each Repayment Date. I understand that during the Repayment Period (and, if I have                      payments, missed payments, or other defaults in my account may be reflected
elected the “Interest Only” repayment option, during the period of interest payments)                   in my credit report.
the servicer may change the monthly payment due date of future payments to a later
date for the convenience of the servicer in processing payments or in order to                        I understand that the reporting of information about my account to credit bureaus may
coordinate the due dates of all of my loans processed by the servicer.                                adversely affect my credit rating and my ability to obtain other credit. You may also
4. Amounts Owing at the End of the Repayment Period – Since interest accrues daily                    provide the School with certain personally-identifiable information about me (such as
upon the unpaid principal balance of my loan, if I make payments after my payment                     my Social Security Number and my Loan ID number) and report the status of my loan
due dates, I may owe additional principal, interest, and/or late fees at the end of the               and my payment history, including information about a late payment, missed payment
Repayment Period. If I have not paid my late fees, I will also owe additional amounts                 or other defaults, to the School and others in accordance with applicable law.
for those late fees. In such cases you will increase the amount of my last monthly                    L. ADDITIONAL AGREEMENTS:
payment to the amount necessary to repay my loan in full in a single payment.                         1. I understand that you are located in OHIO and that this Credit Agreement will be
5. Payments – Payments will be applied first to late fees and other fees and charges,                 entered into in the same state. CONSEQUENTLY, THE PROVISIONS OF THIS
then accrued interest, and the remainder to principal. If I have multiple loans                       CREDIT AGREEMENT WILL BE GOVERNED BY FEDERAL LAW AND THE LAWS
processed by the servicer, and I submit a single payment that is not sufficient to pay all            OF THE STATE OF OHIO, WITHOUT REGARD TO CONFLICT OF LAW RULES.
of the amounts I owe, such payment may be divided between or among the loans in                       2. The proceeds of this loan will be used only for my educational expenses at the
accordance with applicable law and the servicer's customary procedures.                               School. The Cosigner will not receive any of the loan proceeds.
6. Other Charges - If any part of a monthly payment remains unpaid for a period of                    3. My responsibility for paying the loan evidenced by this Credit Agreement is
more than 15 days after the payment due date, I will pay a late fee not exceeding                     unaffected by the liability of any other person to me or by your failure to notify me that
$5.00 or 5% of the overdue payment amount, whichever is less. I will pay only one                     a required payment has not been made. Without losing any of your rights under this
late fee for any (monthly) payment, regardless of the number of days it is late. To the               Credit Agreement you may accept (a) late payments, (b) partial payments or (c)
extent permitted by law, I agree to pay you all amounts you incur in enforcing the                    payments marked “paid in full” or with other restrictions. You may delay, fail to
terms of this Credit Agreement, including reasonable collection agency and attorney's                 exercise, or waive any of your rights on any occasion without losing your entitlement to
fees and court costs and other collection costs.                                                      exercise the right at any future time, or on any future occasion. You will not be
F. LOAN ORIGINATION FEE: You may charge me an Origination Fee. If you charge                          obligated to make any demand upon me, send me any notice, present this Credit
me, at the time you issue any disbursement to me, or on my behalf, you may add the                    Agreement to me for payment or make protest of non-payment to me before suing to
Origination Fee to my loan amount. The dollar amount of any Loan Origination Fee                      collect on this Credit Agreement if I am in default, and to the extent permitted by
will be determined by multiplying the Principal Sum times the Loan Origination Fee                    applicable law, I hereby waive any right I might otherwise have to require such actions.
Percentage shown on the first page of this Credit Agreement. The percentage would                     I WILL NOT SEND YOU PAYMENTS MARKED “PAID IN FULL”, “WITHOUT
be higher if computed only on the amount advanced rather than on the entire Principal                 RECOURSE” OR WITH OTHER SIMILAR LANGUAGE UNLESS THOSE PAYMENTS
Sum (Loan Origination Fee plus the loan amount advanced). For example, a nominal                      ARE MARKED FOR SPECIAL HANDLING AND SENT TO THE ADDRESS
Loan Origination Fee of 6.5% on the entire Principal Sum would equal 6.9519% of the                   IDENTIFIED FOR SUCH PAYMENTS ON MY BILLING STATEMENT, OR TO SUCH
loan amount advanced. The Loan Origination Fee I will pay, if any, will be shown on                   OTHER ADDRESS AS I MAY BE GIVEN IN THE FUTURE.
my Disclosure Statement and included with the Principal Sum. To the extent permitted                  4. I may not assign this Credit Agreement or any of its benefits or obligations. You
by law, and unless I timely cancel this Credit Agreement (see Paragraph B.3), I will not              may assign this Credit Agreement at any time.
be entitled to a refund of any Loan Origination Fee after my Disbursement Check has                   5. The terms and conditions set forth in this Credit Agreement and the Disclosure
been negotiated.                                                                                      Statement constitute the entire agreement between you and me.
G. RIGHT TO PREPAY: I have the right to prepay all or any part of my loan at any                      6. If any provision of this Credit Agreement is held invalid or unenforceable, that
time without penalty or charge.                                                                       provision shall be considered omitted from this Credit Agreement without affecting the
H. FORBEARANCE: If I am unable to repay my loan in accordance with the terms                          validity or enforceability of the remainder of this Credit Agreement.
established under this Credit Agreement because of a hardship such as financial or                    7. A provision of this Credit Agreement may only be modified if jointly agreed upon in
medical difficulty, I may request that you modify these terms. I understand that such                 writing by you and me. Any modification will not affect the validity or enforceability of
modification would be at your option, and, to the extent not prohibited by applicable                 the remainder of this Credit Agreement. If I fax my Credit Agreement, I have read and
law, you may charge me a fee equal to two percent 2% of the outstanding principal                     understand the prohibition regarding changes in Paragraph L.16.
balance if you agree to modify the terms of this Credit Agreement. I understand that I                8. To the extent permitted by law, you have the right to apply money from any of my
will remain responsible for all interest accruing during any period of forbearance and                deposit account(s) with you to pay all or a portion of any amount overdue under this
that you will add any 2% fee described in the previous sentence and all interest that I               Credit Agreement. If I am in default at any time (including but not limited to a situation
do not pay during any forbearance period to the principal balance, as described in                    where I give an improper cancellation notice), you may exercise on my behalf any right
Paragraph D.3.                                                                                        that I may have to receive a full or partial refund of payments made to the School. I
I. WHOLE LOAN DUE: To the extent permitted by applicable law, I will be in default                    authorize the School to pay any or all of such amounts directly to you upon receipt of
if: (1) I fail to make any monthly payment to you when due, (2) I die, (3) I break any of             notice from you that I am in default under this Credit Agreement.
my other promises in this Credit Agreement, (4) any bankruptcy proceeding is begun                    9. The Borrower and the Cosigner each agrees that any communication between you
by or against me, or I assign any of my assets for the benefit of my creditors, or (5) I              and the Borrower or the Cosigner will be binding on the Borrower and the Cosigner.
make any false written statement in applying for this loan or any other loan or at any                The Borrower and Cosigner intend to be treated as principals of this Credit Agreement
time during the Deferment or Repayment Periods. I understand that if I default on my                  and not as sureties. To the extent the Borrower or the Cosigner may be treated as a
loan, disclosure of my loan information to consumer reporting agencies may adversely                  surety, the Borrower and the Cosigner waive all notices otherwise required or available
affect my credit rating. If I default, I will be required to pay interest on this loan accruing       by law, and all suretyship defenses that might be available (including, without
after default. The interest rate after default will be subject to adjustment in the same              limitation, contribution, subrogation and exoneration). The Cosigner agrees that the
manner as before default. To the extent permitted by law, upon default, you will have                 Borrower may agree to any forbearance or other modification of the repayment
the right to give me notice that the whole outstanding principal balance, accrued                     schedule and that such agreement will be binding on the Cosigner. It shall not be
interest, and all other amounts payable to you under the terms of this Credit                         necessary for you to resort to or exhaust your remedies against the Borrower before
Agreement are due and payable at once. Upon default, you may also capitalize any                      calling upon the Cosigner to make repayment.
interest and fees (i.e., add accrued and unpaid interest and fees to the principal                    10. All dollar amounts stated in this Credit Agreement are in United States dollars. I
balance), and increase the Margin used to compute the Variable Rate by two                            will make all payments in United States dollars with no deduction for currency
percentage points (2%).                                                                               exchange.
J. NOTICES:                                                                                           11. The student Borrower’s failure to complete the education program paid for with this
1. I will send written notice to you, any subsequent holder of this Credit Agreement,                 loan will not relieve any Borrower of any obligation under this Credit Agreement.
and the servicer within ten days after any change in name, address, or enrollment                     12. I understand and agree that this loan is an education loan and certify that it
status (for example, if the Borrower withdraws from the School or transfers to another                will be used only for costs of attendance at the School. I acknowledge that the
school participating in this loan program).                                                           requested loan is subject to the limitations on dischargeability in bankruptcy
2. Any notice required to be given to me by you will be effective when mailed by first                contained in Section 523 (a) (8) of the United States Bankruptcy Code because
class mail to the latest address you have for me. Unless required by applicable law,                  either or both of the following apply: (a) this loan was made pursuant to a
you need not give a separate notice to the Cosigner, if any.                                          program funded in whole or in part by The Education Resources Institute, Inc.

{W0504181.1}   EO.06-07.CSX1.10DC.0106                                                       3 of 4
                 Case
                  Case1-17-01005-ess
                       1-17-01005-ess Doc
                                       Doc245-20 Filed12/08/17
                                           45-2 Filed  07/13/20 Entered
                                                                 Entered12/08/17
                                                                         07/13/2019:33:51
                                                                                  14:41:38

("TERI"), a non-profit institution, or (b) this is a qualified education loan as                      ENFORCEABLE. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR)
defined in the Internal Revenue Code. This means that if, in the event of                             FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE
bankruptcy, my other debts are discharged, I will probably still have to pay this                     REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH
loan in full.                                                                                         IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
13. I authorize any school that I may attend to release to you, and any other persons                 BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT.
designated by you, any requested information pertinent to this loan (e.g., enrollment                 NEVADA RESIDENTS: This is a loan for study.
status, prior loan history, and current address).                                                     NEW YORK, RHODE ISLAND, and VERMONT RESIDENTS: I understand and agree
14. I authorize the Lender, any subsequent holder of this Credit Agreement, and their                 that you may obtain a consumer credit report in connection with updates, renewals of
agents to: (1) advise the School of the status of my application and my loan, (2)                     extensions of any credit as a result of this application. If I ask, I will be informed
respond to inquiries from prior or subsequent lenders or holders with respect to my                   whether or not such a report was obtained and, if so, the name and address of the
Credit Agreement and related documents, (3) release information and make inquiries                    agency that furnished the report. I also understand and agree that you may obtain a
to the persons I have given you as references, for the purposes of learning my current                consumer credit report in connection with the review or collection of any loan made to
address and telephone number, (4) check my credit and employment history and to                       me as a result of this application or for other legitimate purposes related to such loans.
answer questions about their credit experience with me, and (5) disclose to TERI, the                 NEW JERSEY RESIDENTS: The section headings of this Credit Agreement are a
Borrower, and/or the Cosigner either in connection with this transaction or any future                table of contents and not contract terms. Portions of this Credit Agreement with
transaction all information (including status information and non-public personal                     references to actions taken to the extent of applicable law apply to acts or practices
information) of the Borrower and/or the Cosigner provided in connection with this                     that New Jersey law permits or requires. In this Credit Agreement, acts or practices (i)
Credit Agreement.                                                                                     by you which are or may be permitted by “applicable law” are permitted by New Jersey
15. Waiver by Lender: You waive (give up) any right to claim a security interest in any               law, and (ii) that may or will be taken by you unless prohibited by “applicable law” are
property to secure this Credit Agreement. This does not affect any right to offset as a               permitted by New Jersey law.
matter of law.                                                                                        OHIO RESIDENTS: The Ohio laws against discrimination require that all creditors
16. If I fax my signature(s) on the first page of this Credit Agreement back to you and               make credit equally available to all credit-worthy customers, and that credit reporting
keep the copy I signed, I understand that under federal law the fax you receive will be               agencies maintain separate credit histories on each individual upon request. The Ohio
an original of the first page of this Credit Agreement and I will refax the first page upon           Civil Rights Commission administers compliance with this law.
request by Lender. I may NOT amend the Credit Agreement by making changes to the                      OKLAHOMA RESIDENTS: If I am in default and only if the total amount disbursed
Signature Page, which are then faxed to Lender. If the Borrower faxes the Signature                   under this Credit Agreement is greater than $3,600 (or any higher dollar amount
Page, and the Lender approves the application, you and I agree that all copies of this                established by law for the payment of such fees), I agree to pay the Lender’s
Credit Agreement (including the fax you receive and the copy I retain), taken together,               attorney’s fees and court costs up to 15% of the unpaid debt.
shall constitute a single original agreement.                                                         WISCONSIN RESIDENTS: For married Wisconsin residents, my signature confirms
M. DISCLOSURE NOTICES                                                                                 that this loan obligation is being incurred in the interest of my marriage or family. No
                                                                                                      provision of any marital property agreement (pre-marital agreement), unilateral
ALL APPLICANTS:                                                                                       statement under Section 766.59 of the Wisconsin Statutes or court decree under
IMPORTANT FEDERAL LAW NOTICE—                                                                         Section 766.70 adversely affects your interest unless, prior to the time that the loan is
                                                                                                      approved, you are furnished with a copy of the marital property agreement, a
Important information about procedures for opening a new account:                                     statement or a decree or have actual knowledge of the adverse provision. If the loan
To help the government fight the funding of terrorism and money laundering                            for which I am applying is granted, I will notify you if I have a spouse who needs to
activities, Federal law requires all financial institutions to obtain, verify, and                    receive notification that credit has been extended to me.
record information that identifies each person who opens an account.                                  N. BORROWER’S CERTIFICATION: I declare under penalty of perjury under the
                                                                                                      laws of the United States of America that the following is true and correct. I certify that
What this means for you (the Borrower and the Cosigner):                                              all information I provided to you in connection with this loan, including without limitation
When you open an account, we will ask for your name, address, date of birth,                          the information contained in this Credit Agreement, is true, complete and correct to the
and other information that will allow us to identify you. We may also ask to see                      best of my knowledge and belief and is made in good faith. I understand that I am
your driver’s license or other identifying documents.                                                 responsible for repaying immediately any funds that I receive which are not to be used
                                                                                                      or are not used for educational expenses related to attendance at the School for the
                                                                                                      academic period stated. I certify that I am not now in default on a Federal Perkins
CALIFORNIA RESIDENTS: I have the right to prohibit the use of information contained                   Loan, a Federal Stafford Loan, a Federally Insured Student Loan, a Federal
in my credit file in connection with transactions not initiated by me. I may exercise this            Supplemental Loan for Students (SLS), a Federal PLUS Loan, an Income Contingent
right by notifying the consumer credit reporting agency. A married applicant may apply                Loan, a Federal Consolidation Loan, a Federal Ford Direct Loan, or any other
for a separate account. If you take any adverse action as defined by Section 1785.3 of                education loan received for attendance at any school.
the California Civil Code and the adverse action is based, in whole or in part, on any                O. STATE-SPECIFIC COSIGNER NOTICES: For the purposes of the following
information contained in a consumer credit report, I have the right to obtain within 60               notices only, the words “you” and “your” refer to the Cosigner, where applicable, not to
days a free copy of my consumer credit report from the consumer reporting agency                      the Lender.
who furnished you my consumer credit report and from any other consumer credit                        FOR OBLIGORS COSIGNING IN VERMONT: For purposes of the following
reporting agency which compiles and maintains files on consumers on a nationwide                      notice, the words “you” and “your” refer to any Cosigner, not to the Lender.
basis. I have the right as described by Section 1785.16 of the California Civil Code to               “Credit Agreement” means this Credit Agreement.
dispute the accuracy or completeness of any information in a consumer credit report
furnished by the consumer credit reporting agency.                                                    NOTICE TO COSIGNER:
CALIFORNIA and UTAH RESIDENTS: As required by California and Utah law, I am                           YOUR SIGNATURE ON THIS CREDIT AGREEMENT MEANS THAT YOU ARE
hereby notified that a negative credit report reflecting on my credit record may be                   EQUALLY LIABLE FOR REPAYMENT OF THIS LOAN. IF THE BORROWER DOES
submitted to a credit reporting agency if I fail to fulfill the terms of my credit obligations.       NOT PAY, THE LENDER HAS A LEGAL RIGHT TO COLLECT FROM YOU.
(For purposes of the following two notices, the word “you” refers to the Borrower and
the Cosigner, not the Lender.)
IOWA RESIDENTS: If you are an Iowa resident and your amount financed is $25,000
or less, this is a consumer credit transaction.
IOWA, KANSAS and NEBRASKA RESIDENTS: (For purposes of the following notice,
the word “you” refers to the Borrower and the Cosigner, not the Lender.) NOTICE TO
CONSUMER: 1. Do not sign this Credit Agreement before you read it. 2. You are
entitled to a copy of this Credit Agreement. 3. You may prepay the unpaid balance at
any time without penalty and may be entitled to receive a refund of unearned charges
in accordance with law.
MARYLAND RESIDENTS: In Paragraph L.1, Lender and I have agreed that this Credit
Agreement is governed by federal law and the laws of OHIO, without regard to conflict
of laws rules; if any court should nevertheless determine that this Credit Agreement is
subject to Maryland laws concerning credit, then only to the extent that Maryland law
applies, Lender and I agree and elect that this loan is made under and governed by
Subtitle 10, Credit Grantor Closed End Credit Provisions, of Title 12 of the Commercial
Law Article of the Annotated Code of Maryland, except as preempted by federal law.
MISSOURI RESIDENTS: ORAL AGREEMENTS OR COMMITMENTS TO LOAN
MONEY, EXTEND CREDIT OR FORBEAR FROM ENFORCING REPAYMENT OF
DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT

{W0504181.1}   EO.06-07.CSX1.10DC.0106                                                       4 of 4
